Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 5/16/2022 regarding application 16/901,890 filed on 6/15/2020.  
 	Claims 1-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-7, 10-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Radi et al. (US Patent Application Publication 2020/0349080, hereinafter Radi), in view of Singhal et al. (US Patent Application Publication 2009/0006813, hereinafter Singhal).
As to claim 1, Radi teaches A method comprising: 
receiving, from a prefetch logic module of a host device [host, figure 1, 120; figure 2, 120; prefetch prediction module, figure 2, 24; Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112. As shown in the example of FIG. 1, host 120 can provide a memory prefetch predictor for a pool of networked devices (i.e., clients 102 and memory devices 128), as opposed to having memory prefetch prediction at each client 102 for data stored at devices across network 100 … (¶ 0022-0023); … In the implementation of FIG. 2, processor 122 of host 102 can execute a memory access prediction algorithm as part of prefetch prediction module 24 to generate prefetch information based on cache miss data 22 … (¶ 0038)] via an interconnect [as shown in figure 1], a command for a prefetching configuration [Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112. As shown in the example of FIG. 1, host 120 can provide a memory prefetch predictor for a pool of networked devices (i.e., clients 102 and memory devices 128), as opposed to having memory prefetch prediction at each client 102 for data stored at devices across network 100 … (¶ 0022-0023); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)] at a prefetch engine of a memory device [as shown in figure 2, where the programmable switch includes a memory device (118) with prefetch information (16); Memory 118 of programmable switch 112 can include, for example, a volatile RAM such as DRAM, or a non-volatile RAM or other solid-state memory such as register arrays that are used by circuitry 116 to execute instructions loaded from switching module 18 or firmware of programmable switch 112, and/or data used in executing such applications, such as prefetch information 16. In this regard, and as discussed in more detail below, switching module 18 can include instructions for implementing processes such as those discussed with reference to FIGS. 7 and 8 below to expand cache line requests received from clients 102 into additional cache line requests and prefetch cache lines predicted to be used by the client based on prefetch information 16. In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038); In the example of FIG. 3A, programmable switch 112 expands the cache line request received from client 102A into multiple cache line requests. With reference to the example of FIG. 2, circuitry 116 of programmable switch 112 can use prefetch information 16 stored in memory 118 of programmable switch 112 to identify one or more additional cache lines to obtain based on the cache line request received from client 102A … (¶ 0041)], the prefetching configuration produced by the prefetch logic module of the host device [Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112. As shown in the example of FIG. 1, host 120 can provide a memory prefetch predictor for a pool of networked devices (i.e., clients 102 and memory devices 128), as opposed to having memory prefetch prediction at each client 102 for data stored at devices across network 100 … (¶ 0022-0023); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)]; 
determining, by the prefetch engine of the memory device and using the prefetching configuration at the prefetch engine of the memory device, one or more memory addresses of a first memory [as shown in figure 1, where cache lines are prefetched from memory devices (128A, 128B, 128C), the corresponding first memory, to the local cache memory, the corresponding second memory, of clients (102A, 102B, 102C); as shown in figure 2, where cache lines are prefetched from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B); figures 3A, 3B, and 3C further shows the operations of prefetching cache lines from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B); In the example of FIG. 2, memory devices 128A and 128B include SCMs 134A and 134B, respectively, that allow cache lines to be retrieved from and stored in shared caches 26A and 26B, respectively, for use by clients 102 … (¶ 0036); as shown in figure 2, where the programmable switch includes a memory device (118) with prefetch information (16); Memory 118 of programmable switch 112 can include, for example, a volatile RAM such as DRAM, or a non-volatile RAM or other solid-state memory such as register arrays that are used by circuitry 116 to execute instructions loaded from switching module 18 or firmware of programmable switch 112, and/or data used in executing such applications, such as prefetch information 16. In this regard, and as discussed in more detail below, switching module 18 can include instructions for implementing processes such as those discussed with reference to FIGS. 7 and 8 below to expand cache line requests received from clients 102 into additional cache line requests and prefetch cache lines predicted to be used by the client based on prefetch information 16. In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038); In the example of FIG. 3A, programmable switch 112 expands the cache line request received from client 102A into multiple cache line requests. With reference to the example of FIG. 2, circuitry 116 of programmable switch 112 can use prefetch information 16 stored in memory 118 of programmable switch 112 to identify one or more additional cache lines to obtain based on the cache line request received from client 102A … (¶ 0041)] that may be requested by the host device […  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)]; 
writing, to a second memory data associated with the one or more memory addresses of the first memory based on the determination [as shown in figure 1, where cache lines are prefetched from memory devices (128A, 128B, 128C), the corresponding first memory, to the local cache memory, the corresponding second memory, of clients (102A, 102B, 102C); as shown in figure 2, where cache lines are prefetched from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B); figures 3A, 3B, and 3C further shows the operations of prefetching cache lines from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B); In the example of FIG. 2, memory devices 128A and 128B include SCMs 134A and 134B, respectively, that allow cache lines to be retrieved from and stored in shared caches 26A and 26B, respectively, for use by clients 102 … (¶ 0036)]; and 
transmitting to the host device, by the memory device over the interconnect, a prefetch-success indicator [Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal more expressively teaches prefetch-success indicator -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)].
Regarding claim 1, Radi teaches sending cache-miss data to the host so that the host can use it to update prefetch information [Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037)], but does not expressively teach prefetch-success indicator.
However, a cache-miss implies the lack of a cache-hit, which represents a prefetch success because the cache lines prefetched into the cache memory have been accessed. In other words, a cache miss and a cache hit are the two sides of the same coin.
Further, Singhal specifically teaches a prefetch-success indicator by way of a cache-hit [Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to send a prefetch-success/failure indicator to the host, as demonstrated explicitly by Singhal via cache-hits and implicitly by Radi by cache-misses, so that the host can use it to update prefetch information as disclosed by Radi.
As to claim 2, Radi in view of Singhal teaches The method of claim 1, further comprising determining the prefetch-success indicator for the one or more memory addresses, the prefetch-success indicator comprising an indication that the host device accessed at least one memory address of the one or more memory addresses from the second memory before the at least one memory address is evicted from the second memory [Radi -- Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)].
As to claim 3, Radi in view of Singhal teaches The method of claim 1, further comprising: receiving, from the prefetch logic module via the interconnect, a command for an updated prefetching configuration, the updated prefetching configuration based at least in part on the prefetch-success indicator [Radi -- Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037)]; 
determining, by the prefetch engine, one or more other memory addresses of the first memory that may be requested by the host device based at least in part on the updated prefetching configuration; and writing, to the second memory, other data associated with the one or more other memory addresses of the first memory based on the determination of the one or more other memory addresses [Radi -- …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)].
As to claim 5, Radi in view of Singhal teaches The method of claim 1, further comprising: receiving, from the host device by the memory device via the interconnect, the command for the prefetching configuration at the prefetch engine of the memory device [Radi -- …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)]; transmitting, to the host device by the memory device over the interconnect, the prefetch-success indicator [Radi -- Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019)]; and determining, by the host device, an updated prefetching configuration based at least in part on the prefetch-success indicator [Radi -- …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)].
As to claim 6, it recites substantially the same limitations as in claim 1, and is rejected by the same reasons as presented in “As to claim 1.” Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 7, it recites substantially the same limitations as in claim 2, and is rejected by the same reasons as presented in “As to claim 2.” Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 10, Radi in view of Singhal teaches The apparatus of claim 6, wherein: the prefetching configuration comprises cache-miss data, including at least cache-miss strides; and the prefetch engine comprises a table-based prefetcher configured to determine, based at least in part on the cache-miss data, the one or more memory addresses of the first memory that may be requested by the host device [Radi -- …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Processor 122 of host 120 executes prefetch prediction module 24 to generate or update prefetch information that is sent to programmable switch 112. As discussed above, prefetch information 16 can be used by programmable switch 112 to determine one or more additional cache lines to request in response to receiving a cache line request from a client 102 … (¶ 0038)].
As to claim 11, Radi in view of Singhal teaches The apparatus of claim 6, wherein the prefetch engine is further configured to: determine a prefetch-quality indicator for the one or more memory addresses, the prefetch-quality indicator comprising at least a number of times the one or more memory addresses are accessed via the second memory during operation of a program, a workload, or a portion thereof; and transmit the prefetch-quality indicator to the host device over the interconnect using the interface [Radi -- Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)]. 
As to claim 12, Radi in view of Singhal teaches The apparatus of claim 6, further comprising the host device, the host device coupled to the interface via the interconnect and including, or associated with, the prefetch logic, the prefetch logic module configured to: determine the prefetching configuration; transmit the command for the prefetching configuration over the interconnect [Radi – as shown in figures 1, 2, 3A, 3B, and 3C]; receive the prefetch-success indicator via the interconnect; determine, based at least in part on the prefetch-success indicator, an updated prefetching configuration; and transmit another command for the updated prefetching configuration over the interconnect [Radi -- Radi -- Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal -- The prefetch hit ratio of the stream may change dynamically since the prefetch performance monitor is updating the prefetch hit ratio of the stream in the history table 122 continuously (or, for example, every certain number of memory controller clock cycles). If the prefetch hit ratio starts out below the threshold value and then moves above it, the prefetched data stored in the prefetch data buffer may be sent to the cache memory … (¶ 0026); When prefetch data is forwarded from the system memory-side prefetcher 100 to the cache memory, there may be a reduction in the number of processor requests reaching the system memory controller 120 because some processor memory requests are requesting data from address locations that are now in the cache memory, due to prefetching, as opposed to still residing in system memory 118 … In some embodiments, the forwarded address information is received separately for each prefetch hit in the cache memory per processor request. In other embodiments, the cache controller of the cache memory will consolidate the updates and do them after a certain elapsed time period. In many embodiments, the prefetch performance monitor 126 utilizes the forwarded address information to update the history table 122 (¶ 0031)].
As to claim 13, Radi in view of Singhal teaches The apparatus of claim 12, wherein the prefetch logic module is further configured to: receive a prefetch-quality indicator via the interconnect; and determine, based at least in part on the prefetch-success indicator and the prefetch- quality indicator, the updated prefetching configuration [Radi -- Host 120 serves as a data prefetch and memory access prediction host that updates memory prefetch prediction information based on cache miss data received from programmable switch 112 … (¶ 0022); …  In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035); Host 120 in the example of FIG. 2 receives cache miss data from programmable switch 112 via interface 124 and stores this information as cache miss data 22 in memory 126. As discussed in more detail below with reference to FIGS. 3 and 9, programmable switch 112 in some implementations can mirror cache line requests received from a client 102 to port d, which is used to communicate with host 120. Host 120 may continually or intermittently collect such mirrored cache line requests to form cache miss data 22 (¶ 0037); Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)].
As to claim 15, Radi in view of Singhal teaches The apparatus of claim 6, wherein the second memory comprises: a memory-side cache memory; a memory-side buffer memory; a host-side cache memory; a host-side buffer memory; or any combination thereof [Radi – as shown in figure 2].
As to claim 16, Radi in view of Singhal teaches The apparatus of claim 6, wherein the first memory comprises: a nonvolatile memory device; a dynamic random-access memory (DRAM) device; a phase-change memory device; a magnetic hard drive; a solid-state drive (SSD); a backing memory associated with the memory device; or any combination thereof [Radi – as shown in figure 2, where the programmable switch includes a memory device (118) with prefetch information (16); Memory 118 of programmable switch 112 can include, for example, a volatile RAM such as DRAM, or a non-volatile RAM or other solid-state memory such as register arrays that are used by circuitry 116 to execute instructions loaded from switching module 18 or firmware of programmable switch 112, and/or data used in executing such applications, such as prefetch information 16. In this regard, and as discussed in more detail below, switching module 18 can include instructions for implementing processes such as those discussed with reference to FIGS. 7 and 8 below to expand cache line requests received from clients 102 into additional cache line requests and prefetch cache lines predicted to be used by the client based on prefetch information 16. In the implementation of FIG. 2, host 102 may provide programmable switch 112 with updated prefetch information based on cache miss data provided by programmable switch 112 to host 120. Prefetch information 16 can include, for example, match-action tables that associate requested cache lines with other cache lines predicted to be needed soon after the requested cache line (¶ 0035);].
As to claim 17, it recites substantially the same limitations as in claim 5, and is rejected by the same reasons as presented in “As to claim 5.” Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 13, and is rejected by the same reasons as presented in “As to claim 13.” Refer to “As to claim 13” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 14, and is rejected by the same reasons as presented in “As to claim 14.” Refer to “As to claim 14” presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 10, and is rejected by the same reasons as presented in “As to claim 10.” Refer to “As to claim 10” presented earlier in this Office Action for details.
6.	Claims 4, 9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Singhal, and further in view of Mathuriya et al. (US Patent Application Publication 2019/0057300, hereinafter Mathuriya).
Regarding claim 4, Radi in view of Singhal does not teach the prefetching configuration comprises a trained neural network having multiple network layers as recited in the claim.
However, Mathuriya teaches a trained neural network having multiple network layers. Specifically, Mathuriya teaches a trained neural network having multiple network layers [The present disclosure is directed to systems and methods of bit-serial, in-memory, execution of at least an n.sup.th layer of a multi-layer neural network in a first on-chip processor memory circuitry portion contemporaneous with prefetching and storing layer weights associated with the (n+1).sup.st layer of the multi-layer neural network in a second on-chip processor memory circuitry portion. The storage of layer weights in on-chip processor memory circuitry beneficially decreases the time required to transfer the layer weights upon execution of the (n+1).sup.st layer of the multi-layer neural network by the first on-chip processor memory circuitry portion. In addition, the on-chip processor memory circuitry may include a third on-chip processor memory circuitry portion used to store intermediate and/or final input/output values associated with one or more layers included in the multi-layer neural network (abstract)], comprising: monitoring, by the prefetch engine, a current operation of the host device; determining, by the prefetch engine or the host device and based on the monitoring, an adjustment to one or more layers of the trained neural network, the one or more layers comprising less than all layers of the multiple network layers of the trained neural network [… As discussed above, the layer weights used by the recurrent neural network are updated over time. These layer weights are often stored in system memory circuitry (e.g., dynamic random access memory circuitry, or DRAM circuitry). Transferring layer weights system memory and processor cache memory reduces efficiency and increases execution time of the recurrent neural network … (¶ 0022-0028)]; and causing, by the memory-side prefetcher or the host device, the adjustment to the one or more layers, the adjustment effective to improve the determining of the one or more memory addresses of the first memory that may be requested by the host device [Weighting factors 160 are associated with the arithmetic operations performed in each layer of the multi -layer neural network 150. In embodiments, the weighting factors are unique to each of the layers included in the multi -layer neural network 150. In embodiments, the weighting factors 160 associated with some or all layers in the multi -layer neural network 150 remain fixed. In other embodiments, some or all of the weighting factors 160 vary and are updated or changed based upon the performance, intermediate outputs, and/or final output generated by the multi -layer neural network 150 … (¶ 0033-0034)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a trained neural network having multiple network layers, as demonstrated by Mathuriya, and to incorporate it into the existing scheme disclosed by Singhal in view of Radi in view of Singhal, because Mathuriya teaches doing so would improve speed, efficiency an accuracy of neural network [… In memory processing is particularly useful in applications where relatively large quantities of intermediate decision-making data are generated. Such intermediate decision-making data is frequently written to storage then retrieved for subsequent processing. Neural networks, such as recursive neural networks may generate a large volume of intermediate data that is passed from layer to layer within the network. In addition, each layer may rely upon weight factors that are retrieved from data storage and, in the case of recursive neural networks updated and written to data storage as the neural network evolves. With an increasing dependence on graphics intensive processing using smaller form factor portable and mobile-platform processor-based devices, the ability to perform fixed or floating point mathematical operations using in-memory processing improves speed, efficiency an accuracy of neural network (¶ 0002)].
As to claim 9, Radi in view of Singhal & Mathuriya teaches The apparatus of claim 6, wherein: the prefetching configuration comprises a recurrent neural network (RNN) [Mathuriya -- … As discussed above, the layer weights used by the recurrent neural network are updated over time. These layer weights are often stored in system memory circuitry (e.g., dynamic random access memory circuitry, or DRAM circuitry). Transferring layer weights system memory and processor cache memory reduces efficiency and increases execution time of the recurrent neural network … (¶ 0022-0028)]; and the prefetch engine comprises a neural-network-based prefetcher configured to determine, based at least in part on the RNN, the one or more memory addresses of the first memory that may be requested by the host device [Mathuriya -- The present disclosure is directed to systems and methods of bit-serial, in-memory, execution of at least an n.sup.th layer of a multi-layer neural network in a first on-chip processor memory circuitry portion contemporaneous with prefetching and storing layer weights associated with the (n+1).sup.st layer of the multi-layer neural network in a second on-chip processor memory circuitry portion … (abstract); Guim Bernat -- … While embodiments are described with respect to a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0123)].
As to claim 20, it recites substantially the same limitations as in claim 4, and is rejected by the same reasons as presented in “As to claim 4.” Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 4, and is rejected by the same reasons as presented in “As to claim 4.” Refer to “As to claim 4” presented earlier in this Office Action for details.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Singhal, and further in view of Schwetman, Jr. et al. (US Patent Application Publication 2016/0062894, hereinafter Schwetman).
Regarding claim 8, Singhal in view of Shatil & Guim Bernat does not teach the interface comprises a memory-mapped register that is configured to couple to the interconnect.
However, memory-mapped registers are well known and widely used in the art.
For example, Schwetman specifically teaches using a memory-mapped register in a network interface [memory-mapped registers, figure 3, 306; More specifically, FIG. 3 illustrates an example architecture of a portion of a computing node 300 that includes a network interface component 304 and multiple processor cores (and associated caches) 302, and that communicates with other components of computing node 300 (or of a computing system that includes computing node 300) over network 312 … In this example, to send a small message, a user process may push a payload and destination ID into a set of memory mapped registers and queues (e.g., one of registers 318 within memory mapped registers 306) at network interface component 304 using regular store instructions. Similarly, incoming messages may be received by issuing load instructions to the memory mapped receive registers (e.g., one of registers 320 within memory mapped registers 306) … (¶ 0041-0042)], 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a memory-mapped register in a network interface, as demonstrated by Schwetman, and to incorporate it into the existing scheme disclosed by Radi in view of Singhal, because Schwetman teaches doing so facilitate node-to-node communications [… In this example, network interface component 304 supports user-level messaging that may be used for node-to-node communication (e.g., in applications that employ a function shipping model). In this example, to send a small message, a user process may push a payload and destination ID into a set of memory mapped registers and queues (e.g., one of registers 318 within memory mapped registers 306) at network interface component 304 using regular store instructions. Similarly, incoming messages may be received by issuing load instructions to the memory mapped receive registers (e.g., one of registers 320 within memory mapped registers 306) … (¶ 0041-0042)].
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Singhal, and further in view of Shatil et al. (US Patent 6,728,840, hereinafter Shatil).
Regarding claim 14, Radi in view of Singhal does not teach the prefetch engine is further configured for multiple workload-specific prefetching configurations as recited in the claim.
However, Shatil teaches the cited limitations. Specifically, Shatil the prefetch engine is further configured to: receive multiple commands for multiple workload-specific prefetching configurations from the prefetch logic module of the host device via the interconnect using the interface, the multiple commands for the multiple workload-specific prefetching configurations respectively corresponding to multiple different workloads of a process or program executed by the host device; determine respective memory addresses of the first memory that may be requested by the host device for a respective workload of the multiple different workloads , based at least in part on a respective workload-specific prefetching configuration of the multiple workload- specific prefetching configurations that corresponds to the respective workload [Shatil – as shown in figures 3-5 … Once intercepted, the host computer can examine such a request for access to data to determine if the request matches any prefetch criteria defined within a prefetch database provided by the system of the invention. As an example, prefetch criteria defined in a prefetch database can specify various requestors (e.g., applications, programs, processes, users, or the like) that can access data (e.g., specific files, databases, volumes, data types or the like) stored within the data storage system according to various data access techniques (e.g., filesystems command such as open, read, write, seek and so forth). If a request for access to data matches prefetch criteria, the host computer configured with the invention determines prefetch information for related data related to data specified in the request based on the matching prefetch criteria. The prefetch information indicates the manner (e.g., amount, permanence, etc.) in which related data is to be cached in the data storage system. The host computer also obtains storage information for the related data that indicates the location of the related data stored within the data storage system. Using the prefetch information and the storage information, the invention generates one or more prefetch commands which indicate what related data is to be cached within the data storage system and from what storage locations within the data storage system that related data is to be obtained. The prefetch command is then transmitted to the data storage system to cause the data storage system to cache the related data (astract)]; and write data associated with the respective memory addresses of the first memory to the second memory based on the determination [Radi – as shown in figure 1, where cache lines are prefetched from memory devices (128A, 128B, 128C), the corresponding first memory, to the local cache memory, the corresponding second memory, of clients (102A, 102B, 102C); as shown in figure 2, where cache lines are prefetched from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B); figures 3A, 3B, and 3C further shows the operations of prefetching cache lines from the Storage Cache Memory (SCM, 134A, 134B) of the memory devices (128A, 128B), the corresponding first memory, to the local cache memory (10A, 10B), the corresponding second memory, of the clients (102A, 102B)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to configure for multiple workload-specific prefetching configurations, as demonstrated by Shatil, and to incorporate it into the existing scheme disclosed by Radi in view of Singhal, in order to balance the workloads among the multiple applications of the system.

					Conclusion
9.	Claims 1-22 are rejected as explained above. 
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
June 6, 2022